DETAILED ACTION
This action is responsive to the Applicant’s response filed on July 12, 2022. Claims 1, 4, 7, 10, 13, 21, 28, 34, and 35 were amended and claim 36 was added. Claims 1-15, 19-23, 28, and 34-36 are pending. 
This supplemental notice of allowance addresses an earlier issue in which the Non-Final Office Action of April 12, 2022 indicated acknowledgment of a claim for foreign priority. A review of the record shows that the Applicant, as set forth in at least the May 21, 2019 Application Data Sheet, provided domestic benefit/national stage information but no claim to foreign priority was indicated. In addition the filing receipt of July 30, 2019 acknowledged only domestic priority claimed by the Applicant.  
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,661,606 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner finds that claims 1 and 7 have improper claim marking pursuant to 37 CFR 1.173(d).  In claim 1, the Applicant included an improper strikethrough in line 14, as well as an improper bracketing of “a” in line 12 (newly added limitations must be underlined and thus, not include brackets since any removal of previously submitted new limitations are not part of the original claim). Claim 7 has a similar issue with respect to “a” in line 14. Since the improper claim markings are minor, the Examiner corrects the makings as set forth below in the Examiner’s Amendment. 
With further respect to claims 1 and 7, the Examiner has also amended “allocation and reception priority” to “allocation and retention priority” to be consistent with the language set forth in the specification. 
In addition, the amendment to the specification, filed on May 21, 2019 includes double brackets. The Examiner has amended the markings as set forth below. 
The application has been amended as follows: 
In the claims:
--1.	A service implementation method, comprising: 
receiving, by a serving gateway, a first data packet of a terminal device sent by a packet data network gateway; 
determining, by the serving gateway, that the first data packet is with a second priority according to information of a bearer corresponding to the first data packet, wherein the information comprises an allocation and retention priority (ARP) parameter; 
determining, by the serving gateway, that [the data packet is a data packet with a second priority and] the second priority is higher than a first priority, wherein the first priority is a priority of a first downlink data notification message sent to a mobility management entity [(MME)], wherein the first downlink data notification message is for notifying coming of a second data packet and is for triggering paging the terminal; 
in response to the second priority is higher than the first priority, sending, by the serving gateway, a second downlink data notification message with the second priority to the [MME] mobility management entity, wherein the second downlink data notification message is for notifying coming of the first data packet and is for triggering paging the terminal[, wherein the determining that the data packet is with the second priority is according to information of a bearer corresponding to the data packet].

7.	A serving gateway, comprising: 
a receiver, configured to receive a first data packet of a terminal device sent by a packet data network gateway; 
a processor, coupled to the receiver, configured to determine that the first data packet is with a second priority according to information of a bearer corresponding to the first data packet, and determine that [the data packet is a data packet with a second priority and] the second priority is higher than a first priority, wherein the first priority is a priority of a first downlink data notification message sent to a mobility management entity [(MME)], wherein the first downlink data notification message is for notifying coming of a second data packet and is for triggering paging the terminal, and wherein the information comprises an allocation and retention priority (ARP) parameter; 
a transmitter, coupled to the processor, configured to send a second downlink data notification message with the second priority to the [MME,] mobility management entity in response to the second priority is higher than the first priority, wherein the second downlink data notification message is for notifying coming of the first data packet and is for triggering paging the terminal 
[wherein the processor determines the data packet is with the second priority according to information of a bearer corresponding to the data packet].--

In the specification:
	Please replace the existing paragraph in the specification at Column 1, lines 7-12, with the following amended paragraph:
	-- This application is a Reissue Application of U.S. Patent Application No. 14/474, 744, filed on September 02, 2014, now U.S. Patent No 9,661,606, which is a continuation of U.S Application No. 13/729,274, filed on December 28, 2012, now U.S. Patent No 8,862,163, which is a continuation of International Application No. PCT/CN2010/074629, filed on June 28, 2010, all of which [The afore-mentioned patents]are hereby incorporated by reference in their entireties.--

Response to Arguments
	The Applicant states that in view of the comments set forth during the interview, claim 1 was amended to include features such as “determining , by the serving gateway that the first data packet is with a second priority according to information of a bearer corresponding to the first data packet, wherein the information comprises an allocation and reception priority (ARP) parameter” “wherein the first downlink data notification message is for notifying coming of a second data packet and is for triggering paging the terminal” and “wherein the second downlink data notification message is for notifying coming of the first data packet and is for triggering paging the terminal”. The Applicant argued that these features has not been shown to be disclosed by the prior art references. 
	The Applicant states that for claim 13, the claim was amended to include features such as ‘determining, by the mobility management element, whether the second priority comprised in the second paging trigger message is higher than the first priority comprised in the first paging trigger message”. The Applicant states that these features are distinguished from the cited prior art references. 
	The Examiner determines that in view of the claim amendments, it is agreed that the amendments overcome the cited prior art references. 	
Allowable Subject Matter
Claims 1-15, 19-23, 28, and 34-361 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Shaw/Chin, the Examiner determines that the prior art is directed to providing a priority service based on the type of request. Shaw discloses of different priority levels depending on the type of application that is being requested. For example, lower priority applications can be interrupted by higher priority applications.  The Examiner finds that although the prior art discloses of determining priority based on a received data packet, neither Shaw or Chin or the other cited prior art references disclose “determining , by the serving gateway that the first data packet is with a second priority according to information of a bearer corresponding to the first data packet, wherein the information comprises an allocation and retention priority (ARP) parameter” “wherein the first downlink data notification message is for notifying coming of a second data packet and is for triggering paging the terminal” and “wherein the second downlink data notification message is for notifying coming of the first data packet and is for triggering paging the terminal” as claimed. 
With respect to Ramankutty/Beygzadeh/Takahashi, the Examiner determines that the prior art discloses analyzing page requests and determining the priority of the page  in order to determine how to process the page. The prior art combination does not disclose ‘determining, by the mobility management element, whether the second priority comprised in the second paging trigger message is higher than the first priority comprised in the first paging trigger message” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1-15, 19-23, 28, and 34-36 will be renumbered to claims 1-24 respectively.